United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20679
                        Conference Calendar



GEORGE F. CARLISLE,

                                    Plaintiff-Appellant,

versus

JON M. AUGUSTINO; ANSAR FEDAYEEN; KELLI WARD;
WARDEN GINSEL; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE-INSTITUTIONAL DIVISION,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2383
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     George F. Carlisle, Texas prisoner # 494912, appeals from

the dismissal with prejudice of his civil-rights complaint for

failure to state a claim upon which relief may be granted.

Carlisle alleged in his complaint that:   (1) a prison officer

utilized improper and excessive force against him in retaliation

for Carlisle’s previous lawsuit against other prison officials;

(2) another prison officer observed this incident but failed to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20679
                                  -2-

intervene; and (3) he was deprived of meaningful administrative

procedures as to the prison grievances he filed regarding the

excessive-force incident.

     Carlisle argues that the lack of any investigation into his

prison grievances proves that he was deprived of meaningful

administrative procedures.    Carlisle’s allegations do not give

rise to a constitutional claim.    See Sandin v. Conner, 515 U.S.

472, 484-86 (1995); Hernandez v. Estelle, 788 F.2d 1154, 1158

(5th Cir. 1986).   Despite Carlisle’s conclusional allegations to

the contrary, he has failed to state valid claims for excessive

force or retaliation because he has not shown that his incident

resulted in an injury that was more than de minimis or that the

defendant involved in that incident had a retaliatory motive.

See Glenn v. City of Tyler, 242 F.3d 307, 314 (5th Cir. 2001)

(excessive force); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir.

1995) (retaliation).

     As the district court is not required to conduct a hearing

before dismissing a complaint as frivolous, Carlisle’s challenge

to the lack of an evidentiary hearing has no merit.    See Green v.

McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“A district court

should be able to dismiss as frivolous a significant number of

prisoner suits on the complaint alone . . . .”); see also 28

U.S.C. § 1915A(a) & (b).    Moreover, the new factual allegations

that Carlisle has raised for the first time on appeal are not
                            No. 04-20679
                                 -3-

cognizable.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).

     Carlisle’s appeal lacks arguable merit and is DISMISSED AS

FRIVOLOUS.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    Carlisle is warned that the district

court’s dismissal of his complaint for failure to state a claim

and the dismissal of the instant appeal as frivolous count as two

strikes under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).    We warn Carlisle that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.